Case 1:18-cv-06849-ENV-RML Document 1 Filed 12/02/18 Page 1 of 4 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 RICHARD HARBUS,

                                Plaintiff,                    Docket No. 1:18-cv-6849

        - against -                                           JURY TRIAL DEMANDED

 FRANCO BELLI PLUMBING AND HEATING AND
 SONS, INC.

                                Defendant.


                                         COMPLAINT

       Plaintiff Richard Harbus (“Harbus” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Franco Belli Plumbing and Heating and

Sons, Inc. (“Franco Belli” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of the Kingsbridge armory, owned and registered by Harbus, a New

York based professional photographer. Accordingly, Harbus seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.
Case 1:18-cv-06849-ENV-RML Document 1 Filed 12/02/18 Page 2 of 4 PageID #: 2



       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Harbus is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 119 Tappan Landing Road,

Tarrytown, NY 10591.

       6.      Upon information and belief, Franco Belli is a domestic business corporation duly

organized and existing under the laws of the State of New York, with a place of business 165

2nd Ave, Brooklyn, NY 11215. Upon information and belief Franco Belli is registered with the

New York Department of State Division of Corporations to do business in the State of New

York. At all times material, hereto, Franco Belli has owned and operated a website at the URL:

http://francobelli.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Harbus photographed the Kingsbridge Armory (the “Photograph”). A true and

correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Harbus is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-088-695 and titled “Harbus_Kingsbridge_Armory.jpg.” See

Exhibit B.

       B.      Defendant’s Infringing Activities

       10.     Franco Belli ran an article on the Website titled Developer, city finalize lease to

turn vacant Kingsbridge Armory into ice center. See URL
Case 1:18-cv-06849-ENV-RML Document 1 Filed 12/02/18 Page 3 of 4 PageID #: 3



http://francobelli.com/uncategorized/developer-city-finalize-lease-to-turn-vacant-kingsbridge-

armory-into-ice-center/. The article prominently featured the Photograph. A true and correct

copy of the article and a screenshot of the Photograph on the article are attached hereto as

Exhibit C.

          11.   Franco Belli did not license the Photograph from Plaintiff for its article, nor did

Franco Belli have Plaintiff’s permission or consent to publish the Photograph on its Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   Franco Belli infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Franco Belli is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
Case 1:18-cv-06849-ENV-RML Document 1 Filed 12/02/18 Page 4 of 4 PageID #: 4



                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Franco Belli be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photograph;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded punitive damages;

       5.     That Plaintiff be awarded his attorney’s fees and costs;

       6.     That Plaintiff be awarded pre-judgment interest; and

       7.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       December 2, 2018
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                           Attorneys for Plaintiff Richard Harbus
